Affirmed and Memorandum Opinion filed October 11, 2007







Affirmed
and Memorandum Opinion filed October 11, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00105-CR
NO. 14-07-00247-CR
____________
 
ERIC LEVON POWELL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause Nos.
1079954, 1079955
 

 
M E M O R A N D U M   O P I N I O N




Appellant
was convicted by the trial court of deadly conduct (Trial Court Cause No.
1079954, Appeal No. 14-07-00105-CR) and aggravated assault (Trial Court Cause
No. 1079955, Appeal No. 14-07-00247-CR).  In both causes, the trial court made
an affirmative finding on use of a deadly weapon.  On the conviction for deadly
conduct, appellant was sentenced to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.  On the
conviction for aggravated assault, appellant was sentenced to confinement for
twenty years in the Institutional Division of the Texas Department of Criminal
Justice.  The trial court ordered the sentences to run concurrently.  Appellant
filed a notice of appeal in both causes.
Appellant=s appointed counsel filed a brief in
each cause in which he concludes the appeals are wholly frivolous and without
merit. The briefs meet the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of each of counsel=s briefs was delivered to appellant.  Appellant was advised
of the right to examine the appellate record and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s briefs and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the briefs would add nothing to the jurisprudence of
the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).